Citation Nr: 0618710	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  04-13 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.

Entitlement to service connection for a disability of the 
colon.

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968, to include service in Vietnam.  He was awarded the 
Combat Infantryman Badge and the Vietnam Campaign Medal, 
among others, for his service in that country.


FINDINGS OF FACT

1.  The veteran had exposure to acoustic trauma during 
service and current disabilities of bilateral hearing loss 
and tinnitus are shown in the record.

2.  No nexus is shown between acoustic trauma during service 
and currently-shown hearing loss and tinnitus, initially 
documented many years after service.

3.  No nexus is shown between the veteran's period of service 
and any current colon disability, to include gastrointestinal 
reflux disease, initially documented many years after 
service.

4.  No nexus is shown between the veteran's period of service 
and any current back disability, initially documented many 
years after service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss and 
tinnitus is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

2.  Service connection for a disability of the colon, to 
include gastrointestinal reflux disease, is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  Service connection for a back disability is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection is warranted for 
bilateral hearing loss, tinnitus, a colon disability and a 
back disability.  He asserts that his bilateral hearing loss 
and tinnitus were caused by exposure to acoustic trauma in 
the form of weapons fire with no hearing protection during 
service.  He asserts his colon disability is the result of 
being exposed to the elements while on foot patrol in 
Vietnam.  Lastly, he contends that his back problem was 
caused by jumping out of a helicopter just prior to the 
helicopter landing.  He noted in his written contentions that 
he may not have received formal medical treatment for these 
disabilities during service, but that he did receive 
treatment from medics in the field during his time in 
Vietnam.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  Review of the 
veteran's claims file reveals that the RO advised the veteran 
of the four elements required by Pelegrini II in letters 
dated in May 2003 and July 2003; both letters were provided 
prior to the initial adjudication of the veteran's claims for 
service connection.  

VA provided the veteran with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but did not provide him with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, there is no prejudice in 
proceeding with the issuance of a final decision.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Since the 
preponderance of the evidence is against the veteran's 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are moot.  

The RO has provided the veteran with the substance of the 
laws and regulations governing the award of service 
connection, as well as the substance of the regulation 
addressing VA's notice and duty to assist obligations in a 
March 2004 Statement of the Case and a July 2005 Supplemental 
Statement of the Case.  

Service medical records and VA medical records have been 
obtained for inclusion in the claims file.  Additionally, the 
veteran has submitted some recent private medical records in 
support of his claims.  The veteran reported receiving 
medical treatment from several other medical sources.  
However, the VA attempted to obtain records from these 
sources and received responses from all of them to the effect 
that no records were available.  

The veteran was provided with a VA audiological examination 
pertaining to the claims on appeal and the report of this 
examination has been carefully reviewed.  The Board notes 
that no VA examinations have been conducted with regard to 
the veteran's colon disability and back disability.  As 
discussed in greater detail below, however, absent any 
documentation or other indication of a colon disability or a 
back disability during service or proximate in time to 
service, a current VA examination would only verify the 
existence of a current disability, an element of both claims 
which is not in dispute.

Thus, the Board concludes that VA has satisfied its duties to 
notify and assist, and additional development efforts would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  Therefore, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
point.

Governing law and regulations

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as a disease of the central 
nervous system, arthritis or peptic ulcer becomes manifest to 
a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.


Service connection for bilateral hearing loss and tinnitus.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
200, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

According to this criteria, the veteran's present hearing 
loss meets the VA standards for impaired hearing.  Thus a 
current disability of bilateral hearing loss is established.  
A current disability of tinnitus is established as well, 
based upon his reported history of tinnitus and the 
corroboration of the VA audiologic examiner.  

Review of the veteran's service medical records reveals 
audiometric testing upon his entrance into service that 
demonstrated entirely normal hearing, after converting the 
test results from ASA to ISO units.  The audiometric testing 
accomplished upon the veteran's discharge from service, two 
years later, was performed in ISO units and again reflects 
entirely normal hearing.  On the medical history portions of 
both the entrance medical examination report and the 
separation medical examination report, the veteran noted that 
he had had "ear, nose, or throat trouble," but that he had 
never had hearing loss.  Upon clinical examination, his ears 
and ear drums were deemed to have been normal upon entrance 
and separation.  The medical records reflecting complaints 
and treatment during service do not include any complaints or 
treatment involving hearing loss or tinnitus.

The record is entirely negative for complaints or other 
evidence of hearing loss or tinnitus until 2002, when a 
private medical report reflects hearing loss, worse in the 
right ear.  Tinnitus is not mentioned in this report.  The 
medical history portion of this report reflects that the 
veteran reported experiencing difficulty hearing, which had 
worsened over the past ten years.  On his formal application 
for service connection, received in May 2003, he indicated 
that his bilateral hearing loss initially began at some point 
in 2002.  During the May 2004 VA audiological examination, 
the veteran described his current hearing loss and tinnitus 
and noted that the only significant noise exposure he had had 
occurred during combat in Vietnam, as his post-service 
occupational activities did not involve noise exposure.  He 
had a history of hunting in the past, however.  Following 
review of the veteran's claims file and service medical 
records, as well as the audiometric testing described above, 
the examiner concluded that "it is not likely that the 
[veteran's] military noise exposure caused the hearing 
loss."  With regard to tinnitus, the examiner concluded that 
in the absence of any complaints or treatment for tinnitus, 
there was insufficient information to determine the etiology 
of the veteran's tinnitus without resorting to speculation.

In reviewing the evidence of record, it is clear that the 
veteran currently has a hearing loss, as established by the 
2004 VA audiometric testing and also by the 2002 private 
audiometric testing.  The earliest evidence of a noticeable 
hearing loss consists of the veteran's report, given for 
purposes of treatment in 2002, that he had had gradually 
worsening hearing loss over the previous ten years.  The 
earliest evidence of tinnitus is the veteran's own report in 
support of the current claim for benefits.  The Board also 
concedes, given the circumstances of his combat duty in 
Vietnam, that the veteran would have been exposed to acoustic 
trauma at that time.  

The veteran has provided his own contention that his hearing 
loss and tinnitus must be due to this noise exposure during 
service.  However, he is not a medical expert, and is not 
qualified to provide a persuasive opinion as to the etiology 
of his hearing loss.  Generally, lay persons ostensibly 
untrained in medicine can provide personal accounts of 
symptomatology, but cannot provide evidence constituting a 
medical conclusion, such as an opinion as to the medical 
characteristics of symptoms or the etiology of a disease.  
For the most part, medical testimony must be provided by 
someone qualified as an expert by knowledge, skill, 
experience, training, or education.  Layno v. Brown, 5 Vet. 
App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The 2004 VA medical opinion on file is to the 
effect that the veteran's acoustic trauma during service was 
not the cause of his currently-shown hearing loss.  This 
opinion is based upon the medical expertise of the examiner 
and also upon the 1968 report of audiometric testing which 
reflected normal hearing subsequent to the veteran's Vietnam 
service.  

In light of the evidence of record, the Board can only hold 
that the preponderance of the evidence is against the 
veteran's claim for service connection for bilateral hearing 
loss and tinnitus.  The evidence shows that the veteran's 
hearing was normal upon his discharge from service and that 
hearing loss and tinnitus were initially documented many 
years after service.  Because the veteran had normal hearing 
upon discharge from service, direct service connection is not 
warranted. In the absence of documented disability within one 
year after service, service connection cannot be presumed 
under law.  No competent nexus between acoustic trauma in 
service and the currently-shown hearing loss or tinnitus has 
been presented and an audiologic expert has opined that there 
is no relationship between service and the current 
disabilities.  The benefits sought must therefore be denied.

Service connection for a disability of the colon.

The veteran's service medical records are entirely negative 
for any complaints or treatment involving the 
gastrointestinal system.  Upon the medical history portion of 
his January 1966 pre-induction examination, he reported 
having no stomach or intestinal trouble and no frequent 
indigestion.  Similarly, he reported no recent gain or loss 
of weight.  Upon clinical examination, his abdomen and 
viscera were deemed to have been normal.  The report of the 
June 1968 separation examination is similar.  The veteran 
reported no problems with his stomach or intestines, no 
frequent indigestion, and no recent gain or loss of weight.  
Upon clinical examination, his abdomen and viscera were 
deemed to have been normal.  

The report of an August 2003 psychiatric examination includes 
a notation that the veteran carries a diagnosis of 
gastrointestinal reflux disease.  There is no further 
information pertaining to the nature of the veteran's colon 
disability or when gastrointestinal reflux disease was 
initially diagnosed.  

In the absence of any indication of a colon disability during 
service, and in the absence of any medical nexus between the 
currently-diagnosed gastrointestinal reflux disease and 
service, the preponderance of the evidence is against the 
veteran's claim for service connection.  The veteran contends 
that his colon disability was caused by exposure to the 
elements while on foot patrol in Vietnam.  He also reports 
that he was treated by a medic in the field.  Unfortunately, 
there is no record of such treatment.  As a non-medical 
expert, he is not competent to testify to the nature of his 
intestinal difficulty in Vietnam-whether his problems 
represented the onset of a chronic disability or simply an 
acute and transitory impairment.  Layno; Espiritu.  Lastly, 
we observe that in the absence of a showing of chronic peptic 
ulcer within a year of the veteran's discharge from service, 
there is no basis to presume that service connection is 
warranted.  There simply is no competent evidence involving a 
colon disability upon which a grant of service connection 
could be based and the benefit sought must be denied.

Service connection for a back disability.

Review of the veteran's service medical records reveals no 
complaints or treatment for a back disability during service.  
Upon the medical history portion of his January 1966 pre-
induction examination, he reported having no arthritis or 
rheumatism; bone, joint or other deformity; and that he had 
never worn a brace or back support.  Upon clinical 
examination, his spine and musculoskeletal system was deemed 
to have been normal.  The report of the July 1968 separation 
examination reflects that the veteran reported having no 
arthritis or rheumatism; no bone, joint or other deformity, 
and no recurrent back pain.  Again, he reported that he had 
never worn a brace or back support.  Upon clinical 
examination, his spine and musculoskeletal system were deemed 
to have been normal.  

The report of a VA primary care visit in January 2003 
reflects that the veteran had been in a car accident four or 
five years prior and now has low back pain the severity of 
which he rated "one" on a scale of one to ten.  There are 
no further complaints regarding back pain in the VA or 
private medical records contained in the claims file.

As noted above, the veteran contends that his back disability 
stems from jumping out of a helicopter in Vietnam.  While 
this scenario is entirely consistent with the circumstances 
of his service, there is no evidence showing that he 
sustained a permanent back injury at that time; in fact his 
back was deemed to have been normal upon his discharge from 
service and he himself did not complain of back pain at that 
time.  As above, because he is not a medical expert, he is 
not competent to testify as to whether his current back pain 
is linked to any incident in service.  Additionally, in his 
2003 visit with a VA doctor for purposes of treatment, he 
linked his back pain to a car accident in the 1990s, rather 
than to any incident during service in the 1960s.  Because 
there is no evidence of a back disability after service until 
the present and there is no medical nexus showing a link 
between a current back disability and any incident during 
service, service connection on a direct basis is not 
warranted.  Because there is no evidence of arthritis within 
one year of service, service connection may not be presumed 
under law.  In the absence of any other linkage between a 
current back disability and service, the preponderance of the 
evidence is against the veteran's claim and service 
connection for a back disability must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a disability of the colon is denied.

Service connection for a back disability is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


